DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.

Withdrawn/Rejection
The previous objections and rejections of record are withdrawn in light of the amendments filed.
Applicant has satisfied the biological deposit requirements. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Keppler on 12 February 2021.

The application has been amended as follows: 
IN THE CLAIMS:

, wherein a representative sample of seed of said lettuce variety having been deposited under ATCC Accession No. PTA-126728, when grown in the same environmental conditions, or a part or a plant cell thereof. 

Claim 17. (Currently Amended)  A plant or plant part of  lettuce variety Valencia, wherein a representative sample of seed of said lettuce variety having been deposited under ATCC Accession No. PTA-126728, wherein the plant further comprises at least one locus conversion and otherwise comprises all of the physiological and morphological characteristics of the variety.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ashley K Buran/Primary Examiner, Art Unit 1662